 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
         KEVIN FRANKEN,                                           Case No. 1:19-cv-01655-AWI-EPG
11
                            Plaintiff,                            ORDER GRANTING MOTION TO
12                                                                STAY
                       v.
13                                                                ORDER DIRECTING CLERK OF THE
                                                                  COURT TO CORRECT DOCKET BY
14       RYAN D. MCCARTHY,1 Secretary,                            SUBSTITUTING RYAN D.
         Department of Army,                                      MCCARTHY, THE CURRENT
15                                                                SECRETARY OF THE U.S.
                            Defendants.                           DEPARTMENT OF ARMY, FOR
16                                                                MARK ESPER
17                                                                (ECF No. 20)
18

19           Plaintiff, Kevin Franken, is proceeding pro se in this action bringing employment

20   discrimination claims against Defendant, Ryan D. McCarthy, the Secretary of the U.S.

21   Department of Army (ECF No. 1). Before the Court is Defendant’s motion to stay (ECF No. 20).

22   In the motion, Defendant requests that this case be stayed pending resolution of Plaintiff’s appeal

23   before the Merit Systems Protection Board (“MSPB”) challenging Plaintiff’s removal from

24   employment. Plaintiff has not filed an opposition to the motion, and the time to do so has passed.

25   Further, Plaintiff stated in his Complaint that he intended to file a motion for a stay in this case.

26   (ECF No. 1 at 3.)

27
     1
      Ryan D. McCarthy is now the Secretary of the Department of Army and is automatically substituted as a party
28   pursuant to Fed. R. Civ. P. 25(d).
                                                              1
 1           Having reviewed the motion, and the record in this case, the Court finds good cause for

 2   and will accordingly grant the motion to stay.

 3           IT IS ORDERED that:

 4      1.   The motion to stay (ECF No. 20) is GRANTED. This action is stayed pending resolution

 5           of Plaintiff’s appeal before the MSPB challenging Plaintiff’s removal from employment.

 6      2. Every sixty (60) days, the parties shall file a joint status report that outlines the status of

 7           the MSPB proceedings. The parties may coordinate the timing of the filing of their status

 8           reports in the present case with the dates on which they must file a status report in case

 9           1:18-cv-01687-AWI-EPG, with the first status report in the present case due on the same

10           date as the next status report is due in case 1:18-cv-01687-AWI-EPG;

11      3. No later than fourteen (14) days from the conclusion of the MSPB proceedings, the parties

12           shall file a joint request to lift the stay; and

13      4. The Clerk of the Court is directed to correct the docket to reflect the substitution of Ryan

14           D. McCarthy, the current secretary of the U.S. Department of Army, for Mark Esper.

15
     IT IS SO ORDERED.
16

17      Dated:      April 14, 2020                              /s/
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                            2
